EXHIBIT 99.4 Consent of Director Nominee I hereby consent, pursuant to Rule438 under the Securities Act of 1933, to being named in the Registration Statement on FormF-1 of Mapi-Pharma Ltd. (the “Company”) as a person who will become a director of the Company in connection with the initial public offering of the Company’s Ordinary Shares contemplated in the Registration Statement. I also consent to the filing of this consent as an exhibit to such Registration Statement and any amendments thereto. /S/ Raphael Mechoulam Raphael Mechoulam Date: April 29, 2014
